


EXHIBIT 10.11

Silicon Valley Bank

Loan and Security Agreement

Borrower:   The Cobalt Group, Inc.
PartsVoice, LLC
IntegraLink Corporation
Address:
 
2200 First Avenue South
Seattle, WA 98134
Date:
 
March 8, 2001

    THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SILICON VALLEY BANK, COMMERCIAL FINANCE DIVISION ("Silicon"), whose address is
3003 Tasman Drive, Santa Clara, California 95054 and the borrower(s) named above
(jointly and severally, the "Borrower"), whose chief executive office is located
at the above address ("Borrower's Address"). The Schedule to this Agreement (the
"Schedule") shall for all purposes be deemed to be a part of this Agreement, and
the same is an integral part of this Agreement. (Definitions of certain terms
used in this Agreement are set forth in Section 8 below.)

      1.  LOANS.  

    1.1    Loans.  Silicon will make loans to Borrower (the "Loans"), in amounts
determined by Silicon in its*, up to the amounts (the "Credit Limit") shown on
the Schedule, provided no Default or Event of Default has occurred and is
continuing, and subject to deduction of any Reserves for accrued interest and
such other Reserves as Silicon deems proper from time to time**.

    *good-faith business judgment,

    **including, without limitation, a deferred revenue reserve in an amount of
$542,000, which amount may be adjusted by Silicon, in its discretion, as it
deems proper from time to time

    1.2    Interest.  All Loans and all other monetary Obligations shall bear
interest at the rate shown on the Schedule, except where expressly set forth to
the contrary in this Agreement. Interest shall be payable monthly, on the last
day of the month. Interest may, in Silicon's discretion, be charged to
Borrower's loan account, and the same shall thereafter bear interest at the same
rate as the other Loans. Silicon may, in its discretion, charge interest to
Borrower's Deposit Accounts maintained with Silicon. Regardless of the amount of
Obligations that may be outstanding from time to time, Borrower shall pay
Silicon minimum monthly interest during the term of this Agreement in the amount
set forth on the Schedule (the "Minimum Monthly Interest").

    1.3    Overadvances.  If at any time or for any reason the total of all
outstanding Loans and all other Obligations exceeds the Credit Limit (an
"Overadvance"), Borrower shall immediately pay the amount of the excess to
Silicon, without notice or demand. Without limiting Borrower's obligation to
repay to Silicon on demand the amount of any Overadvance, Borrower agrees to pay
Silicon interest on the outstanding amount of any Overadvance, on demand, at a
rate equal to the interest rate which would otherwise be applicable to the
Overadvance, plus an additional 2% per annum.

    1.4    Fees.  Borrower shall pay Silicon the fee(s) shown on the Schedule,
which are in addition to all interest and other sums payable to Silicon and are
not refundable.

1

--------------------------------------------------------------------------------

    1.5    Letters of Credit.  [Not Applicable]*

    *1.6    Cash Management Services.  Borrower may use up to $300,000 (the
"Cash Management Sublimit") for Silicon's Cash Management Services (as defined
below), including, merchant services, business credit card, ACH and other
services identified in the cash management services agreement related to such
service (the "Cash Management Services"). Silicon may, in its*, reserve against
Loans which would otherwise be available hereunder such sums as Silicon shall
determine in connection with the Cash Management Services, and Silicon may
charge to Borrower's Loan account, any amounts that may become due or owing to
Silicon in connection with the Cash Management Services. Borrower agrees to
execute and deliver to Silicon all standard form applications and agreements,
including without limitation, an indemnification and pledge agreement, of
Silicon in connection with the Cash Management Services and, without limiting
any of the terms of such applications and agreements, Borrower will pay all
standard fees and charges of Silicon in connection with the credit card services
and, without limiting any of the terms of such applications and agreements,
Borrower will pay all standard fees and charges of Silicon in connection with
the Cash Management Services. The Cash Management Services shall terminate on
the Maturity Date.

    *good-faith business judgment

      2.  SECURITY INTEREST.  

    2.1    Security Interest.  To secure the payment and performance of all of
the Obligations when due, Borrower hereby grants to Silicon a security interest
in all of Borrower's interest in the following, whether now owned or hereafter
acquired, and wherever located: All Inventory, Equipment, Receivables, and
General Intangibles, including, without limitation, all of Borrower's Deposit
Accounts, and all money, and all property now or at any time in the future in
Silicon's possession (including claims and credit balances), and all proceeds
(including proceeds of any insurance policies, proceeds of proceeds and claims
against third parties), all products and all books and records related to any of
the foregoing (all of the foregoing, together with all other property in which
Silicon may now or in the future be granted a lien or security interest, is
referred to herein, collectively, as the "Collateral").

      3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER.  

    In order to induce Silicon to enter into this Agreement and to make Loans,
Borrower represents and warrants to Silicon as follows, and Borrower covenants
that the following representations will continue to be true, and that Borrower
will at all times comply with all of the following covenants:

    3.1    Corporate Existence and Authority.  Borrower, if a corporation*, is
and will continue to be, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation**. Borrower is and will
continue to be qualified and licensed to do business in all jurisdictions in
which any failure to do so would have a*** on Borrower. The execution, delivery
and performance by Borrower of this Agreement, and all other documents
contemplated hereby (i) have been duly and validly authorized, (ii) are
enforceable against Borrower in accordance with their terms (except as
enforcement may be limited by equitable principles and by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to creditors'
rights generally), and (iii) do not violate Borrower's articles or certificate
of incorporation, or Borrower's by-laws****, or any law or any material
agreement or instrument which is binding upon Borrower or its property, and
(iv) do not constitute grounds for acceleration of any material indebtedness or
obligation under any material agreement or instrument which is binding upon
Borrower or its property.

    *or a limited liability company, as the case may be,

    **or organization, as the case may be

2

--------------------------------------------------------------------------------

    ***Material Adverse Effect

    ****in the case of a corporation, or Borrower's certificate of formation, or
Borrower's operating agreement, in the case of a limited liability company,

    3.2    Name; Trade Names and Styles.  The name of Borrower set forth in the
heading to this Agreement is its correct name. Listed on the Schedule are all
prior names of Borrower and all of Borrower's present and prior trade names.
Borrower shall give Silicon 30 days' prior written notice before changing its
name or doing business under any other name. Borrower has complied, and will in
the future comply, with all laws relating to the conduct of business under a
fictitious business name.

    3.3    Place of Business; Location of Collateral.  The address set forth in
the heading to this Agreement is Borrower's chief executive office. In addition,
Borrower has places of business, and Collateral is located, only at the
locations set forth on the Schedule*. Borrower will give Silicon at least
30 days' prior written notice before opening any additional place of business,
changing its chief executive office, or moving any of the Collateral to a
location other than Borrower's Address or one of the locations set forth on the
Schedule.

    *(except for laptop computers, and other portable Equipment in transit and
temporarily used away from such locations in the ordinary course of business
provided that the value of such laptop computers and other portable Equipment
is, and shall throughout the term of this Agreement be, deminimus)

    3.4    Title to Collateral; Permitted Liens.  Borrower is now, and will at
all times in the future be, the sole owner of all the Collateral, except for
items of Equipment which are leased by Borrower*. The Collateral now is and will
remain free and clear of any and all liens, charges, security interests,
encumbrances and adverse claims, except for Permitted Liens. Silicon now has,
and will continue to have, a first-priority perfected and enforceable security
interest in all of the Collateral, subject only to the Permitted Liens, and
Borrower will at all times defend Silicon and the Collateral against all claims
of others. **of the Collateral now is or will be affixed to any real property in
such a manner, or with such intent, as to become a fixture***. Borrower is not
and will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower's
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest (whether as
owner, mortgagee, beneficiary under a deed of trust, lien or otherwise),
Borrower shall, whenever requested by Silicon, use its best efforts to cause
such third party to execute and deliver to Silicon, in form acceptable to
Silicon, such waivers and subordinations as Silicon shall specify, so as to
ensure that Silicon's rights in the Collateral are, and will continue to be,
superior to the rights of any such third party. Borrower will keep in full force
and effect, and will comply with all the terms of, any lease of real property
where any of the Collateral now or in the future may be located.

    *and intellectual property Collateral licensed by Borrower from others and
the following jointly owned Collateral: (i) the MotorPlace Auto Exchange
software (jointly owned with General Electric) and (ii) various training
materials (jointly owned with JD Power and Associates)

    **Except for Collateral with an aggregate maximum value of $25,000, none

    ***unless prior to such Collateral becoming a fixture, Borrower shall have
procured a landlord's subordination agreement in form and substance satisfactory
to Silicon in its sole discretion and all other documents (in form and substance
satisfactory to Silicon in its sole discretion) that Silicon deems necessary for
assuring its first priority perfected and enforceable security interest in such
Collateral have been executed and, if applicable, recorded

3

--------------------------------------------------------------------------------

    3.5    Maintenance of Collateral.  Borrower will maintain the Collateral in
good working condition, *and Borrower will not use the Collateral for any
unlawful purpose. Borrower will immediately advise Silicon in writing of any
material loss or damage to the Collateral.

    *ordinary wear and tear excepted,

    3.6    Books and Records.  Borrower has maintained and will maintain at
Borrower's Address complete and accurate books and records, comprising an
accounting system in accordance with*.

    *GAAP

    3.7    Financial Condition, Statements and Reports.  All financial
statements now or in the future delivered to Silicon have been, and will be,
prepared in conformity with* and now and in the future will **the financial
condition of Borrower, at the times and for the periods therein stated. Between
the last date covered by any such statement provided to Silicon and the date
hereof, there has been no material adverse change in the financial condition or
business of Borrower. Borrower is now and will continue to be solvent***.

    *GAAP

    **fairly represent in all material respects

    ***on a consolidated basis

    3.8    Tax Returns and Payments; Pension Contributions.  Borrower has timely
filed, and will timely file, all tax returns and reports required by foreign,
federal, state and local law, and Borrower has timely paid, and will timely pay,
all foreign, federal, state and local taxes, assessments, deposits and
contributions now or in the future owed by Borrower. Borrower may, however,
defer payment of any contested taxes, provided that Borrower (i) in good faith
contests Borrower's obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (ii) notifies Silicon in
writing of the commencement of, and any material development in, the
proceedings, and (iii) posts bonds or takes any other steps required to keep the
contested taxes from becoming a lien upon any of the Collateral. *Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid, and shall continue to pay all amounts necessary to
fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could result
in any liability of Borrower, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.
Borrower shall, at all times, utilize the services of an outside payroll service
providing for the automatic deposit of all payroll taxes payable by Borrower.

    *Except as disclosed in the Schedule,

    3.9    Compliance with Law.  *Borrower has complied, and will comply, in all
material respects, with all provisions of all foreign, federal, state and local
laws and regulations relating to Borrower, including, but not limited to, those
relating to Borrower's ownership of real or personal property, the conduct and
licensing of Borrower's business, and all environmental matters.

    *Except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect,

    3.10    Litigation.  Except as disclosed in the Schedule, there is no claim,
suit, litigation, proceeding or investigation pending or (to best of Borrower's
knowledge) threatened by or against or affecting Borrower in any court or before
any governmental agency (or any basis therefor known to Borrower) which* result,
either separately or in the aggregate, in any**, or in any

4

--------------------------------------------------------------------------------

material impairment in the ability of Borrower to carry on its business in
substantially the same manner as it is now being conducted. Borrower will
promptly inform Silicon in writing of any claim, proceeding, litigation or
investigation in the future threatened or instituted by or against Borrower
involving any single claim of $50,000 or more, or involving $100,000 or more in
the aggregate.

    *could reasonably be expected to

    **Material Adverse Change

    3.11    Use of Proceeds.  All proceeds of all Loans shall be used solely for
lawful business purposes. Borrower is not purchasing or carrying any "margin
stock" (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any "margin stock" or to extend credit to others for the purpose of
purchasing or carrying any "margin stock."

      4.  Receivables.  

    4.1    Representations Relating to Receivables.  Borrower represents and
warrants to Silicon as follows: Each Receivable with respect to which Loans are
requested by Borrower shall, on the date each Loan is requested and made,
(i) represent an undisputed* bona fide existing unconditional obligation of the
Account Debtor created by the sale, delivery, and acceptance of goods or the
rendition of services in the ordinary course of Borrower's business, and
(ii) meet the Minimum Eligibility Requirements set forth in Section 8 below.

    *(except as otherwise permitted in the definition of Eligible Receivables
set forth in Section 8 below)

    4.2    Representations Relating to Documents and Legal Compliance.  Borrower
represents and warrants to Silicon as follows: All statements made and all
unpaid balances appearing in all invoices, instruments and other documents
evidencing the Receivables are and shall be true and correct and all such
invoices, instruments and other documents and all of Borrower's books and
records are and shall be genuine and in all respects what they purport to be,
and all signatories and endorsers* have the capacity to contract. All sales and
other transactions underlying or giving rise to each Receivable shall fully
comply with all applicable laws and governmental rules and regulations. All
signatures and endorsements on all documents, instruments, and agreements**
relating to all Receivables are and shall be genuine, and all such documents,
instruments and agreements are and shall be legally enforceable in accordance
with their terms***.

    *signing on behalf of Borrower have the capacity to contract and, to the
best of Borrower's knowledge, all signatories and endorsers signing on behalf of
Persons other than Borrower

    **signed or endorsed on behalf of Borrower (and, to the best of Borrower's
knowledge, all that are signed or endorsed on behalf of Persons other than
Borrower)

    ***except as enforceability may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
creditors' rights generally

    4.3    Schedules and Documents relating to Receivables.  Borrower shall
deliver to Silicon transaction reports and loan requests, schedules and
assignments* of all Receivables, and schedules of collections, all on Silicon's
standard forms; provided, however, that Borrower's failure to execute and
deliver the same shall not affect or limit Silicon's security interest and other
rights in all of Borrower's Receivables, nor shall Silicon's failure to advance
or lend against a specific Receivable affect or limit Silicon's security
interest and other rights therein. Loan requests received after 12:00 Noon will
not be considered by Silicon until the next Business Day. Together with each
such schedule and assignment*, or later if requested by Silicon, Borrower shall
furnish Silicon with

5

--------------------------------------------------------------------------------

copies (or, at Silicon's request, originals) of all contracts, orders, invoices,
and other similar documents, and all original shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Receivables, and Borrower
warrants the genuineness of all of the foregoing. Borrower shall also furnish to
Silicon an aged accounts receivable trial balance in such form and at such
intervals as Silicon shall request. In addition, Borrower shall deliver to
Silicon the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any
Receivables,** receipt thereof and in the same form as received, with all
necessary indorsements, all of which shall be with recourse. Borrower shall also
provide Silicon with copies of all credit memos within two days after the date
issued.

    *for security

    **promptly after

    4.4    Collection of Receivables.  Borrower shall have the right to collect
all Receivables, unless and until a Default or an Event of Default has occurred.
Borrower shall hold all payments on, and proceeds of, Receivables in trust for
Silicon, and Borrower shall immediately deliver all such payments and proceeds
to Silicon in their original form, duly endorsed in blank, to be applied to the
Obligations in such order as Silicon shall determine. Silicon may, in its
discretion, require that all proceeds of Collateral be deposited by Borrower
into a lockbox account, or such other "blocked account" as Silicon may specify,
pursuant to a blocked account agreement in such form as Silicon may specify*. **

    *except for amounts constituting the purchase price of an on-line
transaction collected pursuant to the Motorplace Vehicle Network Business
Agreement dated August 18, 2000 between General Electric Capital Auto Financial
Services, Inc. and Borrower; provided, however, that any transaction or other
fees collected by Borrower in connection with such on-line transactions shall be
deposited by Borrower as Silicon may specify as provided for above

    **After a Default or Event of Default has occurred, Silicon or its designee
may, at any time, in its good faith business judgment notify Account Debtors
that the Receivables have been assigned to Silicon. Prior to a Default or Event
of Default occurring, Silicon or its designee may, at any time, in its good
faith business judgment notify Account Debtors that the Receivables have been
assigned for security to Silicon.

    4.5.    Remittance of Proceeds.  All proceeds arising from the disposition
of any Collateral shall be delivered, in kind, by Borrower to Silicon in the
original form in which received by Borrower not later than the following
Business Day after receipt by Borrower, to be applied to the Obligations in such
order as Silicon shall determine; provided that, if no Default or Event of
Default has occurred*, Borrower shall not be obligated to remit to Silicon the
proceeds of the sale of worn out or obsolete equipment disposed of by Borrower
in good faith in an arm's length transaction for an aggregate purchase price of
$25,000 or less (for all such transactions in any fiscal year). Borrower agrees
that it will not commingle proceeds of Collateral with any of Borrower's other
funds or property, but will hold such proceeds separate and apart from such
other funds and property and in an express trust for Silicon. Nothing in this
Section limits the restrictions on disposition of Collateral set forth elsewhere
in this Agreement.

    *and is continuing

    4.6    Disputes.  Borrower shall notify Silicon promptly of all disputes or
claims relating to Receivables. *Borrower shall not forgive (completely or
partially), compromise or settle any Receivable for less than payment in full,
or agree to do any of the foregoing, except that Borrower may do so, provided
that: (i) Borrower does so in good faith, in a commercially reasonable manner,
in the ordinary course of business, and in arm's length transactions, which are
reported to

6

--------------------------------------------------------------------------------

Silicon on the regular reports provided to Silicon; (ii) no Default or Event of
Default has occurred and is continuing; and (iii) taking into account all such
discounts settlements and forgiveness, the total outstanding Loans will not
exceed the Credit Limit. Silicon may, at any time after the occurrence of an
Event of Default, settle or adjust disputes or claims directly with Account
Debtors for amounts and upon terms which Silicon considers advisable in its
reasonable credit judgment and, in all cases, Silicon shall credit Borrower's
Loan account with only the net amounts received by Silicon in payment of any
Receivables.

    *Except for the Promissory Note dated September 29, 2000 by Boats.com, Inc.
(as the same may be amended, modified, extended or restated) in favor of
Borrower in the amount of $4,788,438.00),

    4.7    Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower in the
ordinary course of its business, Borrower shall promptly determine the reason
for such return and promptly issue a credit memorandum to the Account Debtor in
the appropriate amount (sending a copy to Silicon). In the event any attempted
return occurs after the occurrence of any Event of Default, Borrower shall
(i) hold the returned Inventory in trust for Silicon, (ii) segregate all
returned Inventory from all of Borrower's other property, (iii) conspicuously
label the returned Inventory as Silicon's property, and (iv) immediately notify
Silicon of the return of any Inventory, specifying the reason for such return,
the location and condition of the returned Inventory, and on Silicon's request
deliver such returned Inventory to Silicon.

    4.8    Verification.  Silicon may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Receivables, by means of mail, telephone or otherwise, either in the name
of Borrower or Silicon or such other name as Silicon may choose.

    4.9    No Liability.  Silicon shall not under any circumstances be
responsible or liable for any shortage or discrepancy in, damage to, or loss or
destruction of, any goods, the sale or other disposition of which gives rise to
a Receivable, or for any error, act, omission, or delay of any kind occurring in
the settlement, failure to settle, collection or failure to collect any
Receivable, or for settling any Receivable in good faith for less than the full
amount thereof, nor shall Silicon be deemed to be responsible for any of
Borrower's obligations under any contract or agreement giving rise to a
Receivable. Nothing herein shall, however, relieve Silicon from liability for
its own gross negligence or willful misconduct.

      5.  ADDITIONAL DUTIES OF THE BORROWER.  

    5.1    Financial and Other Covenants.  Borrower shall at all times comply
with the financial and other covenants set forth in the Schedule.

    5.2    Insurance.  Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance, with
insurers reasonably acceptable to Silicon, in such form and amounts as Silicon
may reasonably require*, and Borrower shall provide evidence of such insurance
to Silicon, so that Silicon is satisfied that such insurance is, at all times,
in full force and effect. All such insurance policies shall name Silicon as an
additional loss payee, and shall contain a lenders loss payee endorsement in
form reasonably acceptable to Silicon. Upon receipt of the proceeds of any such
insurance, Silicon shall apply such proceeds in reduction of the Obligations as
Silicon shall determine in its sole discretion, except that, provided no Default
or Event of Default has occurred and is continuing, Silicon shall release to
Borrower insurance proceeds with respect to Equipment totaling less than
$100,000, which shall be utilized by Borrower for the replacement of the
Equipment with respect to which the insurance proceeds were paid. Silicon may
require reasonable assurance that the insurance proceeds so released will be so

7

--------------------------------------------------------------------------------

used. If Borrower fails to provide or pay for any insurance, Silicon may, but is
not obligated to, obtain the same at Borrower's expense. Borrower shall promptly
deliver to Silicon copies of all reports made to insurance companies.

    *and that are customary and in accordance with standard practices for
Borrower's industry and locations

    5.3    Reports.  Borrower, at its expense, shall provide Silicon with the
written reports set forth in the Schedule, and such other written reports with
respect to Borrower (including budgets, sales projections, operating plans and
other financial documentation), as Silicon shall from time to time reasonably
specify.

    5.4    Access to Collateral, Books and Records.  At reasonable times, and on
one Business Day's notice, Silicon, or its agents, shall have the right to
inspect the Collateral, and the right to audit and copy Borrower's books and
records. Silicon shall take reasonable steps to keep confidential all
information obtained in any such inspection or audit, but Silicon shall have the
right to disclose any such information to its auditors, regulatory agencies, and
attorneys, and pursuant to any subpoena or other legal process. The foregoing
inspections and audits shall be at Borrower's expense and the charge therefor
shall be $600 per person per day (or such higher amount as shall represent
Silicon's then current standard charge for the same), plus reasonable out of
pocket expenses*. Borrower will not enter into any agreement with any accounting
firm, service bureau or third party to store Borrower's books or records at any
location other than Borrower's Address, without first obtaining Silicon's
written consent, which may be conditioned upon such accounting firm, service
bureau or other third party agreeing to give Silicon the same rights with
respect to access to books and records and related rights as Silicon has under
this Loan Agreement. **Borrower waives the benefit of any accountant-client
privilege or other evidentiary privilege precluding or limiting the disclosure,
divulgence or delivery of any of its books and records (except that Borrower
does not waive any attorney-client privilege).

    *provided that such charges shall not exceed $30,000 in any calendar year
(but said limit shall not apply if any Default or Event of Default has occurred)

    **With respect to Silicon and its agents,

    5.5    Negative Covenants.  Except as may be permitted in the Schedule,
Borrower shall not, without Silicon's prior written consent, do any of the
following: (i) merge or consolidate with another corporation or entity*;
(ii) acquire any assets, except in the ordinary course of business**;
(iii) enter into any other transaction outside the ordinary course of
business***; (iv) sell or transfer any Collateral, except for the sale of
finished Inventory in the ordinary course of Borrower's business, and except for
the sale of obsolete or unneeded Equipment in the ordinary course of business;
(v) store any Inventory or other Collateral with any warehouseman or other third
party; (vi) sell any Inventory on a sale-or-return, guaranteed sale,
consignment, or other contingent basis; (vii) make any loans of any money or
other assets****; (viii) incur any debts, outside the ordinary course of
business, which would have a*****; (ix) guarantee or otherwise become liable
with respect to the obligations of another party or entity; (x) pay or declare
any dividends on Borrower's stock (except for dividends payable solely in stock
of Borrower); (xi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of Borrower's stock******; (xii) make any change in Borrower's
capital structure which would have a***** or (xiv) dissolve or elect to
dissolve*******. Transactions permitted by the foregoing provisions of this
Section are only permitted if no Default or Event of Default would occur as a
result of such transaction.

    *, except for Permitted Mergers

    **and except as otherwise permitted under this Section 5.5

8

--------------------------------------------------------------------------------

    ***except as otherwise permitted under this Section 5.5

    ****except loans to employees in accordance with Borrower's usual and
customary practices not to exceed $50,000 per employee and $150,000 in the
aggregate outstanding at any time

    *****Material Adverse Effect

    ******except for any such transactions relating to stock or stock options of
Borrower's employees in an amount not to exceed $50,000 per annum

    *******, except Permitted Dissolutions

    5.6    Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against Silicon with respect to any Collateral or in any manner
relating to Borrower, Borrower shall, without expense to Silicon, make available
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Silicon may deem them reasonably necessary in order
to prosecute or defend any such suit or proceeding*.

    *, provided that Borrower shall not be required to provide litigation
cooperation that would waive any attorney-client privilege

9

--------------------------------------------------------------------------------



    5.7    Further Assurances.  Borrower agrees, at its expense, on request by
Silicon, to execute all documents and take all actions, as Silicon, may deem
reasonably necessary or useful in order to perfect and maintain Silicon's
perfected security interest in the Collateral, and in order to fully consummate
the transactions contemplated by this Agreement.

      6.  TERM.  

    6.1    Maturity Date.  This Agreement shall continue in effect until the
maturity date set forth on the Schedule (the "Maturity Date"), subject to*
Section 6.3 below.

    *Section 6.2 and

    6.2    Early Termination.  This Agreement may be terminated prior to the
Maturity Date as follows: (i) by Borrower, effective three Business Days after
written notice of termination is given to Silicon; or (ii) by Silicon at any
time after the occurrence of an Event of Default, without notice, effective
immediately. If this Agreement is terminated by Borrower or by Silicon under
this Section 6.2, Borrower shall pay to Silicon a termination fee in an amount
equal to* of the Maximum Credit Limit, provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new facility from
another division of Silicon Valley Bank. The termination fee shall be due and
payable on the effective date of termination and thereafter shall bear interest
at a rate equal to the highest rate applicable to any of the Obligations.

    *one percent (1.0%)

    6.3    Payment of Obligations.  On the Maturity Date or on any earlier
effective date of termination, Borrower shall pay and perform in full all
Obligations, whether evidenced by installment notes or otherwise, and whether or
not all or any part of such Obligations are otherwise then due and payable.
Without limiting the generality of the foregoing, if on the Maturity Date, or on
any earlier effective date of termination, there are any outstanding Letters of
Credit issued by Silicon or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Silicon,
then on such date Borrower shall provide to Silicon cash collateral in an amount
equal to the face amount of all such Letters of Credit plus all interest, fees
and cost due or to become due in connection therewith, to secure all of the
Obligations relating to said Letters of Credit, pursuant to Silicon's then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Silicon's security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided
that, without limiting the fact that Loans are subject to the discretion of
Silicon, Silicon may, in its sole discretion, refuse to make any further Loans
after termination. No termination shall in any way affect or impair any right or
remedy of Silicon, nor shall any such termination relieve Borrower of any
Obligation to Silicon, until all of the Obligations have been paid and performed
in full. Upon payment and performance in full of all the Obligations and
termination of this Agreement, Silicon shall promptly deliver to Borrower
termination statements, requests for reconveyances and such other documents as
may be required to fully terminate Silicon's security interests.

      7.  EVENTS OF DEFAULT AND REMEDIES.  

    7.1    Events of Default.  The occurrence of any of the following events
shall constitute an "Event of Default" under this Agreement, and Borrower shall
give Silicon immediate written notice thereof: (a) Any warranty, representation,
statement, report or certificate made or delivered to Silicon by Borrower or any
of Borrower's officers, employees or agents, now or in the future, shall be
untrue or misleading in a material respect*; or (b) Borrower shall fail to pay
when due any Loan or any interest thereon or any other monetary Obligation; or
(c) the total Loans and other Obligations outstanding at any time shall exceed
the Credit Limit;** or (d) Borrower shall fail to comply with any of the
financial covenants set forth in the Schedule or shall fail to perform

10

--------------------------------------------------------------------------------

any other non-monetary Obligation which by its nature cannot be cured; or
(e) Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within 5 Business Days after the date due; or (f) any levy,
assessment, attachment, seizure, lien or encumbrance (other than a Permitted
Lien) is made on all or any part of the Collateral which is not cured within***
days after the occurrence of the same; or (g) any default or event of default
occurs under any obligation secured by a Permitted Lien, which is not cured
within any applicable cure period or waived in writing by the holder of the
Permitted Lien; or (h) Borrower breaches any material contract or obligation,
which has or may reasonably be expected to have a****; or (i) Dissolution,
termination of existence, insolvency or business failure of Borrower; or
appointment of a receiver, trustee or custodian, for all or any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any proceeding by Borrower under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect; or (j) the commencement of any
proceeding against Borrower or any guarantor of any of the Obligations under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect, which is not cured by the dismissal thereof within***** days
after the date commenced; or (k) revocation or termination of, or limitation or
denial of liability upon, any guaranty of the Obligations or any attempt to do
any of the foregoing, or commencement of proceedings by any guarantor of any of
the Obligations under any bankruptcy or insolvency law; or (l) revocation or
termination of, or limitation or denial of liability upon, any pledge of any
certificate of deposit, securities or other property or asset of any kind
pledged by any third party to secure any or all of the Obligations, or any
attempt to do any of the foregoing, or commencement of proceedings by or against
any such third party under any bankruptcy or insolvency law; or (m) Borrower
makes any payment on account of any indebtedness or obligation which has been
subordinated to the Obligations other than as permitted in the applicable
subordination agreement, or if any Person who has subordinated such indebtedness
or obligations terminates or in any way limits his subordination agreement; or
(n) there shall be a change in the record or beneficial ownership of an
aggregate of more than 20% of the outstanding shares of stock of Borrower, in
one or more transactions, compared to the ownership of outstanding shares of
stock of Borrower in effect on the date hereof******, without the prior written
consent of Silicon; or (o) Borrower shall generally not pay its debts as they
become due, or Borrower shall conceal, remove or transfer any part of its
property, with intent to hinder, delay or defraud its creditors, or make or
suffer any transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or (p) there shall be a*******
Silicon may cease making any Loans hereunder during any of the above cure
periods, and thereafter if an Event of Default has occurred.

    *when made

    **provided, however, if an Overadvance results directly from a change by
Silicon of either the amount of Reserves or of the Minimum Eligibility
Requirements, then if Borrower fails to pay such Overadvance within 3 Business
Days of such Overadvance occurring

    ***20

    ****Material Adverse Effect

    *****60

    ******that results in either: (i) a change in the controlling ownership of
Borrower or (ii) any Person owning more than 20% of the outstanding shares of
stock of Borrower

    *******Material Adverse Change

11

--------------------------------------------------------------------------------

    7.2    Remedies.  Upon the occurrence of any Event of Default, and at any
time thereafter, Silicon, at its option, and without notice or demand of any
kind (all of which are hereby expressly waived by Borrower), may do any one or
more of the following: (a) Cease making Loans or otherwise extending credit to
Borrower under this Agreement or any other document or agreement; (b) Accelerate
and declare all or any part of the Obligations to be immediately due, payable,
and performable, notwithstanding any deferred or installment payments allowed by
any instrument evidencing or relating to any Obligation; (c) Take possession of
any or all of the Collateral wherever it may be found, and for that purpose
Borrower hereby authorizes Silicon without judicial process to enter onto any of
Borrower's premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge for so long as Silicon deems it reasonably necessary in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should Silicon seek to take possession of any
of the Collateral by Court process, Borrower hereby irrevocably waives: (i) any
bond and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession; (ii) any demand for
possession prior to the commencement of any suit or action to recover possession
thereof; and (iii) any requirement that Silicon retain possession of, and not
dispose of, any such Collateral until after trial or final judgment; (d) Require
Borrower to assemble any or all of the Collateral and make it available to
Silicon at places designated by Silicon which are reasonably convenient to
Silicon and Borrower, and to remove the Collateral to such locations as Silicon
may deem advisable; (e) Complete the processing, manufacturing or repair of any
Collateral prior to a disposition thereof and, for such purpose and for the
purpose of removal, Silicon shall have the right to use Borrower's premises,
vehicles, hoists, lifts, cranes, equipment and all other property without
charge; (f) Sell, lease or otherwise dispose of any of the Collateral, in its
condition at the time Silicon obtains possession of it or after further
manufacturing, processing or repair, at one or more public and/or private sales,
in lots or in bulk, for cash, exchange or other property, or on credit, and to
adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale. Silicon shall have the right to
conduct such disposition on Borrower's premises without charge, for such time or
times as Silicon deems reasonable, or on Silicon's premises, or elsewhere and
the Collateral need not be located at the place of disposition. Silicon may
directly or through any affiliated company purchase or lease any Collateral at
any such public disposition, and if permissible under applicable law, at any
private disposition. Any sale or other disposition of Collateral shall not
relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) Demand payment of, and collect any Receivables and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes Silicon to endorse or sign Borrower's name on all collections,
receipts, instruments and other documents, to take possession of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Silicon's sole discretion,
to grant extensions of time to pay, compromise claims and settle Receivables and
the like for less than face value; (h) Offset against any sums in any of
Borrower's general, special or other Deposit Accounts with Silicon; and
(i) Demand and receive possession of any of Borrower's federal and state income
tax returns and the books and records utilized in the preparation thereof or
referring thereto. All reasonable attorneys' fees, expenses, costs, liabilities
and obligations incurred by Silicon with respect to the foregoing shall be added
to and become part of the Obligations, shall be due on demand, and shall bear
interest at a rate equal to the highest interest rate applicable to any of the
Obligations. Without limiting any of Silicon's rights and remedies, from and
after the occurrence of any Event of Default, the interest rate applicable to
the Obligations shall be increased by an additional four percent per annum.

12

--------------------------------------------------------------------------------

    7.3    Standards for Determining Commercial Reasonableness.  Borrower and
Silicon agree that a sale or other disposition (collectively, "sale") of any
Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable: (i) Notice of the sale is given to
Borrower at least* days prior to the sale, and, in the case of a public sale,
notice of the sale is published at least* days before the sale in a newspaper of
general circulation in the county where the sale is to be conducted; (ii) Notice
of the sale describes the collateral in general, non-specific terms; (iii) The
sale is conducted at a place designated by Silicon, with or without the
Collateral being present; (iv) The sale commences at any time between 8:00 a.m.
and 6:00 p.m; (v) Payment of the purchase price in cash or by cashier's check or
wire transfer is required; (vi) With respect to any sale of any of the
Collateral, Silicon may (but is not obligated to) direct any prospective
purchaser to ascertain directly from Borrower any and all information concerning
the same. Silicon shall be free to employ other methods of noticing and selling
the Collateral, in its discretion, if they are commercially reasonable.

    *ten (10)

    7.4    Power of Attorney.  Upon the occurrence of any Event of Default,
without limiting Silicon's other rights and remedies, Borrower grants to Silicon
an irrevocable power of attorney coupled with an interest, authorizing and
permitting Silicon (acting through any of its employees, attorneys or agents) at
any time, at its option, but without obligation, with or without notice to
Borrower, and at Borrower's expense, to do any or all of the following, in
Borrower's name or otherwise, but Silicon agrees to exercise the following
powers in a commercially reasonable manner: (a) Execute on behalf of Borrower
any documents that Silicon may, in its sole discretion, deem advisable in order
to perfect and maintain Silicon's security interest in the Collateral, or in
order to exercise a right of Borrower or Silicon, or in order to fully
consummate all the transactions contemplated under this Agreement, and all other
present and future agreements; (b) Execute on behalf of Borrower any document
exercising, transferring or assigning any option to purchase, sell or otherwise
dispose of or to lease (as lessor or lessee) any real or personal property which
is part of Silicon's Collateral or in which Silicon has an interest; (c) Execute
on behalf of Borrower, any invoices relating to any Receivable, any draft
against any Account Debtor and any notice to any Account Debtor, any proof of
claim in bankruptcy, any Notice of Lien, claim of mechanic's, materialman's or
other lien, or assignment or satisfaction of mechanic's, materialman's or other
lien; (d) Take control in any manner of any cash or non-cash items of payment or
proceeds of Collateral; endorse the name of Borrower upon any instruments, or
documents, evidence of payment or Collateral that may come into Silicon's
possession; (e) Endorse all checks and other forms of remittances received by
Silicon; (f) Pay, contest or settle any lien, charge, encumbrance, security
interest and adverse claim in or to any of the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same;
(g) Grant extensions of time to pay, compromise claims and settle Receivables
and General Intangibles for less than face value and execute all releases and
other documents in connection therewith; (h) Pay any sums required on account of
Borrower's taxes or to secure the release of any liens therefor, or both;
(i) Settle and adjust, and give releases of, any insurance claim that relates to
any of the Collateral and obtain payment therefor; (j) Instruct any third party
having custody or control of any books or records belonging to, or relating to,
Borrower to give Silicon the same rights of access and other rights with respect
thereto as Silicon has under this Agreement; and (k) Take any action or pay any
sum required of Borrower pursuant to this Agreement and any other present or
future agreements. Any and all reasonable sums paid and any and all reasonable
costs, expenses, liabilities, obligations and attorneys' fees incurred by
Silicon with respect to the foregoing shall be added to and become part of the
Obligations, shall be payable on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. In no event
shall Silicon's rights under the foregoing power of attorney or any of Silicon's
other rights under this

13

--------------------------------------------------------------------------------

Agreement be deemed to indicate that Silicon is in control of the business,
management or properties of Borrower.

    7.5    Application of Proceeds.  All proceeds realized as the result of any
sale of the Collateral shall be applied by Silicon first to the reasonable
costs, expenses, liabilities, obligations and attorneys' fees incurred by
Silicon in the exercise of its rights under this Agreement, second to the
interest due upon any of the Obligations, and third to the principal of the
Obligations, in such order as Silicon shall determine in its sole discretion.
Any surplus shall be paid to Borrower or other persons legally entitled thereto;
Borrower shall remain liable to Silicon for any deficiency. If, Silicon, in its
sole discretion, directly or indirectly enters into a deferred payment or other
credit transaction with any purchaser at any sale of Collateral, Silicon shall
have the option, exercisable at any time, in its sole discretion, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Silicon of the cash
therefor.

    7.6    Remedies Cumulative.  In addition to the rights and remedies set
forth in this Agreement, Silicon shall have all the other rights and remedies
accorded a secured party under the California Uniform Commercial Code and under
all other applicable laws, and under any other instrument or agreement now or in
the future entered into between Silicon and Borrower, and all of such rights and
remedies are cumulative and none is exclusive. Exercise or partial exercise by
Silicon of one or more of its rights or remedies shall not be deemed an
election, nor bar Silicon from subsequent exercise or partial exercise of any
other rights or remedies. The failure or delay of Silicon to exercise any rights
or remedies shall not operate as a waiver thereof, but all rights and remedies
shall continue in full force and effect until all of the Obligations have been
fully paid and performed.

      8.  DEFINITIONS.  As used in this Agreement, the following terms have the
following meanings:

    "Account Debtor" means the obligor on a Receivable.

    "Affiliate" means, with respect to any Person, a relative, partner,
shareholder, director, officer, or employee of such Person, or any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person.

    "Business Day" means a day on which Silicon is open for business.

    "Code" means the Uniform Commercial Code as adopted and in effect in the
State of California from time to time.

    "Collateral" has the meaning set forth in Section 2.1 above.

    "Default" means any event which with notice or passage of time or both,
would constitute an Event of Default.

    "Deposit Account" has the meaning set forth in Section 9105 of the Code.

    "Eligible Inventory" [NOT APPLICABLE].

    "Eligible Receivables" means Receivables arising in the ordinary course of
Borrower's business from the sale of goods or rendition of services, which
Silicon, in its sole judgment, shall deem eligible for borrowing, based on such
considerations as Silicon may from time to time deem appropriate. Without
limiting the fact that the determination of which Receivables are eligible for
borrowing is a matter of Silicon's discretion, the following (the "Minimum
Eligibility Requirements") are the minimum requirements for a Receivable to be
an Eligible Receivable: (i) the Receivable must not be outstanding for more than
90 days from its invoice date, (ii) the Receivable must not represent progress
billings, or be due under a fulfillment or requirements contract with the
Account Debtor, (iii) the Receivable must

14

--------------------------------------------------------------------------------

not be subject to any contingencies (including Receivables arising from sales on
consignment, guaranteed sale or other terms pursuant to which payment by the
Account Debtor may be conditional), (iv) the Receivable must not be owing from
an Account Debtor with whom the Borrower has any dispute (whether or not
relating to the particular Receivable)*, (v) the Receivable must not be owing
from an Affiliate of Borrower**, (vi) the Receivable must not be owing from an
Account Debtor which is subject to any insolvency or bankruptcy proceeding, or
whose financial condition is not acceptable to Silicon, or which, fails or goes
out of a material portion of its business, (vii) the Receivable must not be
owing from the United States or any department, agency or instrumentality
thereof (unless there has been compliance, to Silicon's satisfaction, with the
United States Assignment of Claims Act), (viii) the Receivable must not be owing
from an Account Debtor located outside the United States or Canada (unless
pre-approved by Silicon in its discretion in writing, or backed by a letter of
credit satisfactory to Silicon, or FCIA insured satisfactory to Silicon),
(ix) the Receivable must not be owing from an Account Debtor to whom Borrower is
or may be liable for goods purchased from such Account Debtor or otherwise***.
Receivables owing from one Account Debtor will not be deemed Eligible
Receivables to the extent they exceed 25% of the total Receivables
outstanding****. In addition, if more than 50% of the Receivables owing from an
Account Debtor are outstanding more than 90 days from their invoice date
(without regard to unapplied credits) or are otherwise not eligible Receivables,
then all Receivables owing from that Account Debtor will be deemed ineligible
for borrowing. Silicon may, from time to time, in its discretion, revise the
Minimum Eligibility Requirements, upon***** written notice to the Borrower.

    *but only to the extent of the amount subject to such dispute or claim

    **(with the exception of DaimlerChrysler and General Electric, provided that
the respective ownership interests of DaimlerChrysler and General Electric in
Borrower remains less than 10% each and provided further no Default or Event of
Default has occurred)

    ***but only to the extent of any amounts owed to such Account Debtor

    ****provided, however, such percentage shall be 40% with respect to
Receivables for which DaimlerChrysler is the Account Debtor

    *****one (1) Business Day's prior

    "Equipment" means all of Borrower's present and hereafter acquired
machinery, molds, machine tools, motors, furniture, equipment, furnishings,
fixtures, trade fixtures, motor vehicles, tools, parts, dyes, jigs, goods and
other tangible personal property (other than Inventory) of every kind and
description used in Borrower's operations or owned by Borrower and any interest
in any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions or improvements to any of the foregoing,
wherever located.

    "Event of Default" means any of the events set forth in Section 7.1 of this
Agreement.*

    *"GAAP" means generally accepted accounting principles as in effect from
time to time in the United States.

    "General Intangibles" means all general intangibles of Borrower, whether now
owned or hereafter created or acquired by Borrower, including, without
limitation, all choses in action, causes of action, corporate or other business
records, Deposit Accounts, inventions, designs, drawings, blueprints, patents,
patent applications, trademarks and the goodwill of the business symbolized
thereby, names, trade names, trade secrets, goodwill, copyrights, registrations,
licenses, franchises, customer lists, security and other deposits, rights in all
litigation presently or hereafter pending for any cause or claim (whether in
contract, tort or otherwise), and all judgments now or hereafter arising
therefrom, all claims of Borrower against Silicon, rights to purchase or sell
real or personal property, rights as a licensor or licensee of any kind,
royalties, telephone numbers, proprietary information, purchase orders,

15

--------------------------------------------------------------------------------

and all insurance policies and claims (including without limitation life
insurance, key man insurance, credit insurance, liability insurance, property
insurance and other insurance), tax refunds and claims, computer programs,
discs, tapes and tape files, claims under guaranties, security interests or
other security held by or granted to Borrower, all rights to indemnification and
all other intangible property of every kind and nature (other than Receivables).

    "Inventory" means all of Borrower's now owned and hereafter acquired goods,
merchandise or other personal property, wherever located, to be furnished under
any contract of service or held for sale or lease (including without limitation
all raw materials, work in process, finished goods and goods in transit), and
all materials and supplies of every kind, nature and description which are or
might be used or consumed in Borrower's business or used in connection with the
manufacture, packing, shipping, advertising, selling or finishing of such goods,
merchandise or other personal property, and all warehouse receipts, documents of
title and other documents representing any of the foregoing.*

    *"Material Adverse Effect" or "Material Adverse Change" means a material
adverse effect on (i) the business operations or condition (financial or
otherwise) of Borrower or (ii) the ability of Borrower to repay the Obligations
or otherwise perform its obligations under this Agreement or any other present
or future documents or agreements between Borrower and Silicon.

    "Obligations" means all present and future Loans, advances, debts,
liabilities, obligations, guaranties, covenants, duties and indebtedness at any
time owing by Borrower to Silicon, whether evidenced by this Agreement or any
note or other instrument or document, whether arising from an extension of
credit, opening of a letter of credit, banker's acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment and any participation by Silicon in
Borrower's debts owing to others), absolute or contingent, due or to become due,
including, without limitation, all interest, charges, expenses, fees, attorney's
fees, expert witness fees, audit fees, letter of credit fees, collateral
monitoring fees, closing fees, facility fees, termination fees, minimum interest
charges and any other sums chargeable to Borrower under this Agreement or under
any other present or future instrument or agreement between Borrower and
Silicon.*

    *"Permitted Dissolutions" means a dissolution whereby a Borrower may sell
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to another Borrower.

    "Permitted Liens" means the following: (i) purchase money security interests
in specific items of Equipment; (ii) leases of specific items of Equipment;
(iii) liens for taxes not yet payable*; (iv) additional security interests and
liens consented to in writing by Silicon, which consent shall not be
unreasonably withheld; (v) security interests being terminated substantially
concurrently with this Agreement; (vi) liens of materialmen, mechanics,
warehousemen, carriers, or other similar liens arising in the ordinary course of
business and securing obligations which are not delinquent; (vii) liens incurred
in connection with the extension, renewal or refinancing of the indebtedness
secured by liens of the type described** provided that any extension, renewal or
replacement lien is limited to the property encumbered by the existing lien and
the principal amount of the indebtedness being extended, renewed or refinanced
does not increase; (viii) Liens in favor of customs and revenue authorities
which secure payment of customs duties in connection with the importation of
goods***. Silicon will have the right to require, as a condition to its consent
under subparagraph (iv) above, that the holder of the additional security
interest or lien sign an intercreditor agreement on Silicon's then standard
form, acknowledge that the security interest is subordinate to the security
interest in favor of Silicon, and agree not to take any action to enforce its
subordinate security interest so long as any Obligations remain outstanding, and
that Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.****

16

--------------------------------------------------------------------------------

    *or being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained provided such liens do not have priority
over any of Silicon's security interests

    **in clauses (i), (ii), (ix) or (x) of the definition of Permitted Liens,

    ***, (ix) liens existing as of the effective date of this Agreement that are
not otherwise provided for above and that are disclosed on the Schedule, and
(x) liens on assets acquired by Borrower in accordance with Section 5.5 hereof,
provided such liens would otherwise be permitted pursuant to clauses (i) or
(ii) of the definition of Permitted Liens

    ****"Permitted Merger" means (a) any Borrower may merge with another
Borrower; and (b) any Borrower may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise) to another Borrower.

    "Person" means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
government, or any agency or political division thereof, or any other entity.

    "Receivables" means all of Borrower's now owned and hereafter acquired
accounts (whether or not earned by performance), letters of credit, contract
rights, chattel paper, instruments, securities, securities accounts, investment
property, documents and all other forms of obligations at any time owing to
Borrower, all guaranties and other security therefor, all merchandise returned
to or repossessed by Borrower, and all rights of stoppage in transit and all
other rights or remedies of an unpaid vendor, lienor or secured party.

    "Reserves" means, as of any date of determination, such amounts as Silicon
may from time to time establish and revise in good faith reducing the amount of
Loans, Letters of Credit and other financial accommodations which would
otherwise be available to Borrower under the lending formula(s) provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Silicon in good faith, do or may affect (i) the Collateral or any
other property which is security for the Obligations or its value (including
without limitation any increase in delinquencies of Receivables), (ii) the
assets, business or prospects of Borrower or any Guarantor, or (iii) the
security interests and other rights of Silicon in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Silicon's
good faith belief that any collateral report or financial information furnished
by or on behalf of Borrower or any Guarantor to Silicon is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Silicon determines in good faith constitutes an
Event of Default or may, with notice or passage of time or both, constitute an
Event of Default.

    Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with*
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

    *GAAP,

      9.  GENERAL PROVISIONS.  

    9.1    Interest Computation.  In computing interest on the Obligations, all
checks, wire transfers and other items of payment received by Silicon (including
proceeds of Receivables and payment of the Obligations in full) shall be deemed
applied by Silicon on account of the Obligations three Business Days after
receipt by Silicon of immediately available funds, and, for purposes of the
foregoing, any such funds received after 12:00 Noon on any day shall be deemed
received on the next Business Day. Silicon shall not, however, be required to
credit Borrower's account for the amount of any item of payment which is
unsatisfactory to Silicon in its sole

17

--------------------------------------------------------------------------------

discretion, and Silicon may charge Borrower's loan account for the amount of any
item of payment which is returned to Silicon unpaid.

    9.2    Application of Payments.  All payments with respect to the
Obligations may be applied, and in Silicon's sole discretion reversed and
re-applied, to the Obligations, in such order and manner as Silicon shall
determine in its sole discretion.

    9.3    Charges to Accounts.  Silicon may, in its discretion, require that
Borrower pay monetary Obligations in cash to Silicon, or charge them to
Borrower's Loan account, in which event they will bear interest at the same rate
applicable to the Loans. Silicon may also, in its discretion, charge any
monetary Obligations to Borrower's Deposit Accounts maintained with Silicon.

    9.4    Monthly Accountings.  Silicon shall provide Borrower monthly with an
account of advances, charges, expenses and payments made pursuant to this
Agreement. Such account shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Silicon), unless Borrower
notifies Silicon in writing to the contrary within thirty days after each
account is rendered, describing the nature of any alleged errors or admissions.

    9.5    Notices.  All notices to be given under this Agreement shall be in
writing and shall be given either personally or by reputable private delivery
service or by regular first-class mail, or certified mail return receipt
requested, addressed to Silicon or Borrower at the addresses shown in the
heading to this Agreement, or at any other address designated in writing by one
party to the other party. Notices to Silicon shall be directed to the Commercial
Finance Division, to the attention of the Division Manager or the Division
Credit Manager. All notices shall be deemed to have been given upon delivery in
the case of notices personally delivered, or at the expiration of one Business
Day following delivery to the private delivery service, or two Business Days
following the deposit thereof in the United States mail, with postage prepaid.

    9.6    Severability.  Should any provision of this Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Agreement, which shall continue in full force
and effect.

    9.7    Integration.  This Agreement and such other written agreements,
documents and instruments as may be executed in connection herewith are the
final, entire and complete agreement between Borrower and Silicon and supersede
all prior and contemporaneous negotiations and oral representations and
agreements, all of which are merged and integrated in this Agreement. There are
no oral understandings, representations or agreements between the parties which
are not set forth in this Agreement or in other written agreements signed by the
parties in connection herewith.*

    *Provided the Streamline Facility Agreement dated the date hereof between
Silicon and Borrower is in effect, the terms and provisions contained in the
Streamline Facility Agreement shall supersede any inconsistent terms and
provisions in this Agreement.

    9.8    Waivers.  The failure of Silicon at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other present or future agreement between Borrower and Silicon shall not waive
or diminish any right of Silicon later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement now or in the future
executed by Borrower and delivered to Silicon shall be deemed to have been
waived by any act or knowledge of Silicon or its agents or employees, but only
by a specific written waiver signed by an authorized officer of Silicon and
delivered to Borrower. Borrower waives demand, protest, notice of protest and
notice of default or

18

--------------------------------------------------------------------------------

dishonor, notice of payment and nonpayment, release, compromise, settlement,
extension or renewal of any commercial paper, instrument, account, General
Intangible, document or guaranty at any time held by Silicon on which Borrower
is or may in any way be liable, and notice of any action taken by Silicon,
unless expressly required by this Agreement.

    9.9    No Liability for Ordinary Negligence.  Neither Silicon, nor any of
its directors, officers, employees, agents, attorneys or any other Person
affiliated with or representing Silicon shall be liable for any claims, demands,
losses or damages, of any kind whatsoever, made, claimed, incurred or suffered
by Borrower or any other party through the ordinary negligence of Silicon, or
any of its directors, officers, employees, agents, attorneys or any other Person
affiliated with or representing Silicon, but nothing herein shall relieve
Silicon from liability for its own gross negligence or willful misconduct.

    9.10    Amendment.  The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by* Borrower and a duly
authorized officer of Silicon.

    *a duly authorized officer of

    9.11    Time of Essence.  Time is of the essence in the performance by
Borrower of each and every obligation under this Agreement.

    9.12    Attorneys' Fees and Costs.  Borrower shall reimburse Silicon for all
reasonable attorneys' fees and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Silicon, pursuant to,
or in connection with, or relating to this Agreement (whether or not a lawsuit
is filed), including, but not limited to, any reasonable attorneys' fees and
costs Silicon incurs in order to do the following: prepare and negotiate this
Agreement and the documents relating to this Agreement; obtain legal advice in
connection with this Agreement or Borrower; enforce, or seek to enforce, any of
its rights; prosecute actions against, or defend actions by, Account Debtors;
commence, intervene in, or defend any action or proceeding; initiate any
complaint to be relieved of the automatic stay in bankruptcy; file or prosecute
any probate claim, bankruptcy claim, third-party claim, or other claim; examine,
audit, copy, and inspect any of the Collateral or any of Borrower's books and
records*; protect, obtain possession of, lease, dispose of, or otherwise enforce
Silicon's security interest in, the Collateral; and otherwise represent Silicon
in any litigation relating to Borrower. In satisfying Borrower's obligation
hereunder to reimburse Silicon for attorneys fees, Borrower may, for
convenience, issue checks directly to Silicon's attorneys, Levy, Small & Lallas,
but Borrower acknowledges and agrees that Levy, Small & Lallas is representing
only Silicon and not Borrower in connection with this Agreement. If either
Silicon or Borrower files any lawsuit against the other predicated on a breach
of this Agreement, the prevailing party in such action shall be entitled to
recover its reasonable costs and attorneys' fees, including (but not limited to)
reasonable attorneys' fees and costs incurred in the enforcement of, execution
upon or defense of any order, decree, award or judgment. All attorneys' fees and
costs to which Silicon may be entitled pursuant to this Paragraph shall
immediately become part of Borrower's Obligations, shall be due on demand, and
shall bear interest at a rate equal to the highest interest rate applicable to
any of the Obligations.

    *(subject to the provisions of Section 5.4 of this Agreement)

    9.13    Benefit of Agreement.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors, assigns,
heirs, beneficiaries and representatives of Borrower and Silicon; provided,
however, that Borrower may not assign or transfer any of its rights under this
Agreement without the prior written consent of Silicon, and any prohibited
assignment shall be void. No consent by Silicon to any assignment shall release
Borrower from its liability for the Obligations.

19

--------------------------------------------------------------------------------

    9.14    Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

    9.15    Limitation of Actions.  Any claim or cause of action by Borrower
against Silicon, its directors, officers, employees, agents, accountants or
attorneys, based upon, arising from, or relating to this Loan Agreement, or any
other present or future document or agreement, or any other transaction
contemplated hereby or thereby or relating hereto or thereto, or any other
matter, cause or thing whatsoever, occurred, done, omitted or suffered to be
done by Silicon, its directors, officers, employees, agents, accountants or
attorneys, shall be barred unless asserted by Borrower by the commencement of an
action or proceeding in a court of competent jurisdiction by the filing of a
complaint within one year after the first act, occurrence or omission upon which
such claim or cause of action, or any part thereof, is based, and the service of
a summons and complaint on an officer of Silicon, or on any other person
authorized to accept service on behalf of Silicon, within thirty (30) days
thereafter. Borrower agrees that such one-year period is a reasonable and
sufficient time for Borrower to investigate and act upon any such claim or cause
of action. The one-year period provided herein shall not be waived, tolled, or
extended except by the written consent of Silicon in its sole discretion. This
provision shall survive any termination of this Loan Agreement or any other
present or future agreement.

    9.16    Paragraph Headings; Construction.  Paragraph headings are only used
in this Agreement for convenience. Borrower and Silicon acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. The term
"including", whenever used in this Agreement, shall mean "including (but not
limited to)". This Agreement has been fully reviewed and negotiated between the
parties and no uncertainty or ambiguity in any term or provision of this
Agreement shall be construed strictly against Silicon or Borrower under any rule
of construction or otherwise.

    9.17    Governing Law; Jurisdiction; Venue.  This Agreement and all acts and
transactions hereunder and all rights and obligations of Silicon and Borrower
shall be governed by the laws of the State of California. As a material part of
the consideration to Silicon to enter into this Agreement, Borrower (i) agrees
that all actions and proceedings relating directly or indirectly to this
Agreement shall, at Silicon's option, be litigated in courts located within
California, and that the exclusive venue therefor shall be Santa Clara County;
(ii) consents to the jurisdiction and venue of any such court and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and (iii) waives any and all rights Borrower may
have to object to the jurisdiction of any such court, or to transfer or change
the venue of any such action or proceeding.

    9.18    Mutual Waiver of Jury Trial.  BORROWER AND SILICON EACH HEREBY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN SILICON AND BORROWER, OR ANY CONDUCT, ACTS OR
OMISSIONS OF SILICON OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH SILICON OR BORROWER, IN
ALL OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

20

--------------------------------------------------------------------------------

    Borrower:

    THE COBALT GROUP, INC.
 
 
By
 
/s/ DAVID S. SNYDER           

--------------------------------------------------------------------------------

President or Vice President
 
 
By
 
/s/ LEE J. BRUNZ           

--------------------------------------------------------------------------------

Secretary or Ass't Secretary

    Borrower:

    PARTSVOICE, LLC
 
 
By:
 
THE COBALT GROUP, INC.
 
 
Its:
 
Manager
 
 
 
 
By
 
/s/ DAVID S. SNYDER               

--------------------------------------------------------------------------------

President or Vice President
 
 
 
 
By
 
/s/ LEE J. BRUNZ               

--------------------------------------------------------------------------------

Secretary or Ass't Secretary

    Borrower:

    INTEGRALINK CORPORATION
 
 
By
 
/s/ DAVID S. SNYDER           

--------------------------------------------------------------------------------

President or Vice President
 
 
By
 
/s/ LEE J. BRUNZ           

--------------------------------------------------------------------------------

Secretary or Ass't Secretary

    Silicon:

    SILICON VALLEY BANK
 
 
By
 
/s/ DON CHANDLER           

--------------------------------------------------------------------------------


 
 
Title
 
         

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------

Silicon Valley Bank

Schedule to
Loan and Security Agreement

Borrower:   The Cobalt Group, Inc.
PartsVoice, LLC
IntegraLink Corporation
Address:
 
2200 First Avenue South
Seattle, WA 98134
Date:
 
March 8, 2001

    This Schedule forms an integral part of the Loan and Security Agreement
between Silicon Valley Bank and the above-borrower of even date.


1.
CREDIT LIMIT
(Section 1.1):
 
An amount not to exceed the lesser of: (i) $10,000,000 at any one time
outstanding (the "Maximum Credit Limit"); or (ii) 80% of the amount of
Borrower's Eligible Receivables (as defined in Section 8 above).
 
 
 
Loans will be made to each Borrower based on the Eligible Receivables of each
Borrower, subject to the Maximum Credit Limit set forth above for all Loans to
all Borrowers combined.
 
Cash Management Sublimit
(Section 1.6):
 
See Section 1.6 above.
2.
INTEREST.
 
 
 
 
Interest Rate
(Section 1.2):
 
A rate equal to the "Prime Rate" in effect from time to time, plus 2.0% per
annum. Interest shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. "Prime Rate" means the rate announced from time
to time by Silicon as its "prime rate;" it is a base rate upon which other rates
charged by Silicon are based, and it is not necessarily the best rate available
at Silicon. The interest rate applicable to the Obligations shall change on each
date there is a change in the Prime Rate.
 
Minimum Monthly Interest (Section 1.2):
 
N/A
3.
FEES (Section 1.4):
 
 
 
 
Loan Fee:
 
$125,000, payable as follows: $75,000, payable concurrently herewith and
$50,000, payable on or before the first anniversary of this Agreement.
 
Collateral Monitoring Fee:
 
$1,500, per month, payable in arrears (prorated for any partial month at the
beginning and at termination of this Agreement).

 
 
 
 

1

--------------------------------------------------------------------------------


 
Unused Line Fee:
 
Borrower shall pay Silicon an Unused Line Fee, in addition to all interest and
other fees payable hereunder. The amount of the Unused Line Fee shall be 0.25%
per annum multiplied by an amount equal to the Maximum Credit Limit minus the
average daily balance of the outstanding Loans. The Unused Line Fee shall be
computed and paid monthly, in arrears (prorated for any partial calendar month
at the beginning and at termination of this Agreement), and shall be due on the
last calendar day of each month.
4.
MATURITY DATE
(Section 6.1):
 
Two years from the date of this Agreement.
5.
FINANCIAL COVENANTS
(Section 5.1):
 
The Cobalt Group, Inc. shall, on a consolidated basis, comply with the following
covenant. Compliance shall be determined as of the end of each month, except as
otherwise specifically provided below:
 
Minimum Tangible Net Worth:
 
Borrower shall maintain a Tangible Net Worth of not less than the following:
 
 
 
For the months ending February 28, 2001 and March 31, 2001: $17,744,000 plus 50%
of the consideration received by Borrower after the date hereof for the issuance
of equity securities of Borrower.
 
 
 
For the months ending April 30, 2001, May 31, 2001 and June 30, 2001:
$12,754,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower.
 
 
 
For the months ending July 31, 2001, August 31, 2001 and September 30, 2001:
$9,695,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower.
 
 
 
For the months ending October 31, 2001, November 30, 2001 and December 31, 2001:
$8,302,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower.
 
 
 
For the months ending January 31, 2002, February 28, 2002 and March 31, 2002:
$9,695,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower.
 
 
 
For the months ending April 30, 2002, May 31. 2002 and June 30, 2002: $9,695,000
plus 50% of the consideration received by Borrower after the date hereof for the
issuance of equity securities of Borrower plus 50% of Borrower's quarterly net
income, if any, for the fiscal quarter ending March 31, 2002.

 
 
 
 

2

--------------------------------------------------------------------------------


 
 
 
For the months ending July 31, 2002, August 31. 2002 and September 30, 2002:
$9,695,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower plus 50% of Borrower's
quarterly net income, if any, for the fiscal quarters ending March 31, 2002 and
June 30, 2002.
 
 
 
For the months ending October 31, 2002, November 30. 2002 and December 31, 2002:
$9,695,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower plus 50% of Borrower's
quarterly net income, if any, for the fiscal quarters ending March 31, 2002,
June 30, 2002 and September 30, 2002.
 
 
 
For the month ending January 31, 2003 and each month ending thereafter:
$9,695,000 plus 50% of the consideration received by Borrower after the date
hereof for the issuance of equity securities of Borrower plus 50% of Borrower's
quarterly net income, if any, for the fiscal quarters ending March 31, 2002,
June 30, 2002, September 30, 2002 and December 31, 2002.
 
 
 
In no event shall the amount of this Minimum Tangible Net Worth financial
covenant be decreased.
 
Definitions.
 
For purposes of the foregoing financial covenant, the following term shall have
the following meaning:
 
 
 
"Current assets", "current liabilities" and "liabilities" shall have the meaning
ascribed thereto by generally accepted accounting principles.
 
 
 
"Tangible Net Worth" shall mean the excess of total assets over total
liabilities, determined in accordance with generally accepted accounting
principles, with the following adjustments:
 
 
 
 
(A) there shall be excluded from assets: (i) notes, accounts receivable and
other obligations owing to the Borrower from its officers or other Affiliates,
and (ii) all assets which would be classified as intangible assets under
generally accepted accounting principles, including without limitation goodwill,
licenses, patents, trademarks, trade names, copyrights, capitalized software and
organizational costs, licenses and franchises
 
 
 
 
(B) there shall be excluded from liabilities: all indebtedness which is
subordinated to the Obligations under a subordination agreement in form
specified by Silicon or by language in the instrument evidencing the
indebtedness which is acceptable to Silicon in its discretion.

 
 
 
 

3

--------------------------------------------------------------------------------


6.
REPORTING.
(Section 5.3):
 
 
 
 
 
 
Borrower shall provide Silicon with the following:
 
 
 
1.
Monthly Receivable agings, aged by invoice date, within fifteen days after the
end of each month.
 
 
 
2.
Monthly accounts payable agings, aged by invoice date, within fifteen days after
the end of each month.
 
 
 
3.
Monthly reconciliations of Receivable agings (aged by invoice date), transaction
reports, and general ledger, within thirty days after the end of each month.
 
 
 
4.
 
 
 
 
5.
Monthly consolidated and consolidating unaudited financial statements, as soon
as available, and in any event within thirty days after the end of each month.
 
 
 
6.
Monthly Compliance Certificates, within thirty days after the end of each month,
in such form as Silicon shall reasonably specify, signed by the Chief Financial
Officer of Borrower, certifying that as of the end of such month Borrower was in
full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenant set
forth in this Agreement and such other information as Silicon shall reasonably
request, including, without limitation, all outstanding or held check registers,
if any, or, if applicable, a statement that at the end of such month there were
no held checks.
 
 
 
7.
Quarterly unaudited financial statements, as soon as available, and in any event
within forty-five days after the end of each fiscal quarter of Borrower.
 
 
 
8.
Annual operating budgets (including income statements, balance sheets and cash
flow statements, by month) for the upcoming fiscal year of Borrower within
thirty days prior to the end of each fiscal year of Borrower; provided, however,
Borrower shall provide its fiscal year 2002 operating budgets to Silicon by no
later than September 30, 2001.
 
 
 
9.
Annual financial statements, as soon as available, and in any event within
90 days following the end of Borrower's fiscal year, certified by Price
Waterhouse Coopers, or other independent certified public accountants acceptable
to Silicon.
7.
COMPENSATION
(Section 5.5):
 
 
Not Applicable.
 
 
 
 

4

--------------------------------------------------------------------------------


8.
BORROWER INFORMATION:
 
 
 
 
Prior Names of Borrower
(Section 3.2):
 
See Representations and Warranties dated October 2, 2000.
 
Prior Trade Names of Borrower
(Section 3.2):
 
See Representations and Warranties dated October 2, 2000.
 
Existing Trade Names of Borrower
(Section 3.2):
 
See Representations and Warranties dated October 2, 2000.
 
Other Locations and Addresses
(Section 3.3):
 
7004 Bee Cave Road, Suite 100, Austin, TX 78746; 8305 SE Monterey, Suite 104,
Portland, OR 97266; 2701 Troy Center Drive, Suite 220, Troy, MI 48084; 2790
Fisher Road, Columbus, OH 43204.
 
Material Adverse Litigation
(Section 3.10):
 
None.
9.
OTHER COVENANTS
(Section 5.1):
 
Borrower shall at all times comply with all of the following additional
covenants:
 
 
 
(1)
Banking Relationship. Borrower shall at all times maintain its primary banking
relationship with Silicon.
 
 
 
(2)
Subordination of Inside Debt. All present and future indebtedness of the
Borrower to its shareholders, to whom it owes more than $25,000, its officers
and directors ("Inside Debt") shall, at all times, be subordinated to the
Obligations pursuant to a subordination agreement on Silicon's standard form
except for Unsubordinated Insider Indebtedness (defined as collectively,
(i) indebtedness for reimbursement of out of pocket expenses in the ordinary
course of business and (ii) indebtedness for liabilities in the nature of
indemnification, contribution and exoneration to the extent such liabilities of
Borrower are directly or indirectly funded by Persons other than Borrower, such
as insurers or indemnitors). Borrower represents and warrants that there is no
Inside Debt presently outstanding, except for the following: NONE. Prior to
incurring any Inside Debt in the future, Borrower shall cause the person to whom
such Inside Debt will be owed to execute and deliver to Silicon a subordination
agreement on Silicon's standard form.

 
 
 
 

5

--------------------------------------------------------------------------------


 
 
 
(3)
Copyright Filings. Concurrently, each Borrower is executing and delivering to
Silicon a Patent Mortgage and Security Agreement between Borrower and Silicon
(the "Intellectual Property Agreement"). Within 30 days after the date hereof,
Borrower shall (i) cause all of the following computer software, the licensing
of which results in Receivables, to be registered with the United States
Copyright Office: Cobalt Web Publishing System 1.0, Lead Manager 1.0, Lead
Manager Redirect 1.0, Lead Manager Reports 1.0, Auto Show 2.2, 2.4, myCarTools
1.0, AdWizards 2.3, Secure Prequal 1.0 and FSBO 1.0, (ii) complete the Exhibits
to the Intellectual Property Agreement with all of the information called for
with respect to such software, (iii) cause the Intellectual Property Agreement
to be recorded in the United States Copyright Office, and (iv) provide evidence
of such recordation to Silicon. Within 45 days after the date hereof, Borrower
shall (i) cause all remaining computer software, the licensing of which results
in Receivables, to be registered with the United States Copyright Office,
(ii) update the Exhibits to the Intellectual Property Agreement with all of the
information called for with respect to such software, (iii) execute a Supplement
to the Intellectual Property Agreement with respect to such software, (iv) cause
the Supplement to the Intellectual Property Agreement to be recorded in the
United States Copyright Office, and (v) provide evidence of such recordation to
Silicon. Notwithstanding anything to the contrary in the Intellectual Property
Agreement, with respect to computer software, the licensing of which results in
Receivables, developed by Borrower after the date hereof, Borrower shall
register such computer software on a quarterly basis with the United States
Copyright Office, cause the Intellectual Property Agreement to be amended to
include such software, cause such amendment to be recorded in the United States
Copyright Office and provide evidence of such recordation to Silicon.
 
 
 
(4)
Cobalt Group, L.L.C. Financing Statements. Borrower represents and warrants to
Silicon that "Cobalt Group, L.L.C." is not the same entity as The Cobalt
Group, Inc., the Borrower under this Agreement, and that the UCC-1 Financing
Statements filed in favor of The Laredo National Bank, or any other secured
party, listing "Cobalt Group, L.L.C." or "Cobalt Group, L.L.C. d/b/a Cobalt
Construction Co." as the debtor do not represent any liens or security interests
on the assets of the Borrower.

 
 
 
 

6

--------------------------------------------------------------------------------


10.
OTHER PERMITTED LIENS
(Clause (ix) of Permitted Liens):
 
Lien in favor of General Electric Capital Auto Financial Services, Inc. on all
of Borrower's right, title and interest in all computer software, programs and
information that consist of a modification, upgrade, enhancement, change, repair
or improvement of or to the computer software licensed by such secured party to
Borrower pursuant to that certain Software License, dated August 18, 2000
between Borrower and such secured party, and all proceeds thereof.

7

--------------------------------------------------------------------------------



Borrower:   Silicon:
 
 
THE COBALT GROUP, INC.
 
SILICON VALLEY BANK
 
 
By
 
/s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------

President or Vice President
 
By
 
/s/ DON CHANDLER   

--------------------------------------------------------------------------------

                Title                        

--------------------------------------------------------------------------------


 
 
By
 
/s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

Secretary or Ass't Secretary
 
 
 
 
Borrower:
 
 
 
 
 
 
PARTSVOICE, LLC
 
 
 
 
 
 
By:
 
THE COBALT GROUP, INC.
 
 
 
      Its:   Manager        
 
 
 
 
By
 
/s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------

President or Vice President
 
 
 
 
 
 
 
 
By
 
/s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

Secretary or Ass't Secretary
 
 
 
 
Borrower:
 
 
 
 
 
 
INTEGRALINK CORPORATION
 
 
 
 
 
 
By
 
/s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------

President or Vice President
 
 
 
 
 
 
By
 
/s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

Secretary or Ass't Secretary
 
 
 
 

8

--------------------------------------------------------------------------------

Silicon Valley Bank

Certified Resolution and Incumbency Certificate

Borrower:   The Cobalt Group, Inc.,
a corporation organized under the laws of the State of Washington
Date:
 
March 8, 2001

I, the undersigned, Secretary or Assistant Secretary of the above-named
borrower, a corporation organized under the laws of the state set forth above,
do hereby certify that the following is a full, true and correct copy of
resolutions duly and regularly adopted by the Board of Directors of said
corporation as required by law, and by the by-laws of said corporation, and that
said resolutions are still in full force and effect and have not been in any way
modified, repealed, rescinded, amended or revoked.

RESOLVED, that this corporation borrow from Silicon, from time to time, such sum
or sums of money as, in the judgment of the officer or officers hereinafter
authorized hereby, this corporation may require;

RESOLVED, that any officer of this corporation be, and he or she is hereby
authorized, directed and empowered, in the name of this corporation, to execute
and deliver to Silicon, and Silicon is requested to accept, the loan agreements,
security agreements, notes, financing statements, and other documents and
instruments providing for such loans and evidencing and/or securing such loans,
with interest thereon, and said authorized officers are authorized from time to
time to execute renewals, extensions and/or amendments of said loan agreements,
security agreements, and other documents and instruments;

RESOLVED, that said authorized officers be and they are hereby authorized,
directed and empowered, as security for any and all indebtedness of this
corporation to Silicon, whether arising pursuant to this resolution or
otherwise, to grant, transfer, pledge, mortgage, assign, or otherwise
hypothecate to Silicon, or deed in trust for its benefit, any property of any
and every kind, belonging to this corporation, including, but not limited to,
any and all real property, accounts, inventory, equipment, general intangibles,
instruments, documents, chattel paper, notes, money, deposit accounts,
furniture, fixtures, goods, and other property of every kind, and to execute and
deliver to Silicon any and all grants, transfers, trust receipts, loan or credit
agreements, pledge agreements, mortgages, deeds of trust, financing statements,
security agreements and other hypothecation agreements, which said instruments
and the note or notes and other instruments referred to in the preceding
paragraph may contain such provisions, covenants, recitals and agreements as
Silicon may require and said authorized officers may approve, and the execution
thereof by said authorized officers shall be conclusive evidence of such
approval; and

RESOLVED, that Silicon may conclusively rely upon a certified copy of these
resolutions and a certificate of the Secretary of this corporation as to the
officers of this corporation and their offices and signatures, and continue to
conclusively rely on such certified copy of these resolutions and said
certificate for all past, present and future transactions until written notice
of any change hereto or thereto is given to Silicon by this corporation by
certified mail, return receipt requested.

1

--------------------------------------------------------------------------------

    The undersigned further hereby certifies that the following persons are the
duly elected and acting officers of the corporation named above as borrower and
that the following are their actual signatures:

NAMES


--------------------------------------------------------------------------------

  OFFICE(S)

--------------------------------------------------------------------------------

  ACTUAL SIGNATURES

--------------------------------------------------------------------------------

John W.P. Holt   President & Chief Executive Officer   x   /s/ JOHN W.P. HOLT   

--------------------------------------------------------------------------------


David S. Snyder
 
Executive Vice President & CFO
 
x
 
/s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------


Lee J. Brunz
 
General Counsel & Secretary
 
x
 
/s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------


 
 
 
 
x
 
             

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary on the
date set forth above.

    /s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

Secretary

2

--------------------------------------------------------------------------------

Silicon Valley Bank

Certified Resolution and Incumbency Certificate

Borrower:   PartsVoice, LLC,
a limited liability company organized under the laws of the State of Oregon
Date:
 
March 8, 2001

I, the undersigned, Manager, Secretary or Assistant Secretary of the above-named
borrower, a limited liability company organized under the laws of the state set
forth above ("LLC"), do hereby certify that the following is a full, true and
correct copy of resolutions duly and regularly adopted by the Members of said
company as required by law, and by the operating agreement of said company, and
that said resolutions are still in full force and effect and have not been in
any way modified, repealed, rescinded, amended or revoked.

RESOLVED, that this LLC borrow from Silicon, from time to time, such sum or sums
of money as, in the judgment of the manager, this LLC may require;

RESOLVED, that the manager of this LLC be, and is hereby authorized, directed
and empowered, in the name of this LLC, to execute and deliver to Silicon, and
Silicon is requested to accept, the loan agreements, security agreements, notes,
financing statements, and other documents and instruments providing for such
loans and evidencing and/or securing such loans, with interest thereon, and said
authorized manager is authorized from time to time to execute renewals,
extensions and/or amendments of said loan agreements, security agreements, and
other documents and instruments;

RESOLVED, that said authorized manager be and is hereby authorized, directed and
empowered, as security for any and all indebtedness of this LLC to Silicon,
whether arising pursuant to this resolution or otherwise, to grant, transfer,
pledge, mortgage, assign, or otherwise hypothecate to Silicon, or deed in trust
for its benefit, any property of any and every kind, belonging to this LLC,
including, but not limited to, any and all real property, accounts, inventory,
equipment, general intangibles, instruments, documents, chattel paper, notes,
money, deposit accounts, furniture, fixtures, goods, and other property of every
kind, and to execute and deliver to Silicon any and all grants, transfers, trust
receipts, loan or credit agreements, pledge agreements, mortgages, deeds of
trust, financing statements, security agreements and other hypothecation
agreements, which said instruments and the note or notes and other instruments
referred to in the preceding paragraph may contain such provisions, covenants,
recitals and agreements as Silicon may require and said authorized manager may
approve, and the execution thereof by said authorized manager shall be
conclusive evidence of such approval; and

RESOLVED, that Silicon may conclusively rely upon a certified copy of these
resolutions and a certificate of the sole member of this LLC as to the manage of
this LLC and such manager's signatures, and continue to conclusively rely on
such certified copy of these resolutions and said certificate for all past,
present and future transactions until written notice of any change hereto or
thereto is given to Silicon by this LLC by certified mail, return receipt
requested.

1

--------------------------------------------------------------------------------

    The undersigned further hereby certifies that the following person is the
duly elected and acting manager and sole member of the LLC named above as
borrower and that the following is the actual signature of the authorized chief
executive officer thereof:

NAMES


--------------------------------------------------------------------------------

  OFFICE(S)

--------------------------------------------------------------------------------

  ACTUAL SIGNATURES

--------------------------------------------------------------------------------

The Cobalt Group, Inc.   Manager   By x   /s/ JOHN W.P. HOLT   

--------------------------------------------------------------------------------

John W.P. Holt
President & CEO

    IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of such Manager
on the date set forth above.

    /s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

Secretary of Manager

2

--------------------------------------------------------------------------------

Silicon Valley Bank

Certified Resolution and Incumbency Certificate

Borrower:   IntegraLink Corporation,
a corporation organized under the laws of the State of Washington
Date:
 
March 8, 2001

I, the undersigned, Secretary or Assistant Secretary of the above-named
borrower, a corporation organized under the laws of the state set forth above,
do hereby certify that the following is a full, true and correct copy of
resolutions duly and regularly adopted by the Board of Directors of said
corporation as required by law, and by the by-laws of said corporation, and that
said resolutions are still in full force and effect and have not been in any way
modified, repealed, rescinded, amended or revoked.

RESOLVED, that this corporation borrow from Silicon, from time to time, such sum
or sums of money as, in the judgment of the officer or officers hereinafter
authorized hereby, this corporation may require;

RESOLVED, that any officer of this corporation be, and he or she is hereby
authorized, directed and empowered, in the name of this corporation, to execute
and deliver to Silicon, and Silicon is requested to accept, the loan agreements,
security agreements, notes, financing statements, and other documents and
instruments providing for such loans and evidencing and/or securing such loans,
with interest thereon, and said authorized officers are authorized from time to
time to execute renewals, extensions and/or amendments of said loan agreements,
security agreements, and other documents and instruments;

RESOLVED, that said authorized officers be and they are hereby authorized,
directed and empowered, as security for any and all indebtedness of this
corporation to Silicon, whether arising pursuant to this resolution or
otherwise, to grant, transfer, pledge, mortgage, assign, or otherwise
hypothecate to Silicon, or deed in trust for its benefit, any property of any
and every kind, belonging to this corporation, including, but not limited to,
any and all real property, accounts, inventory, equipment, general intangibles,
instruments, documents, chattel paper, notes, money, deposit accounts,
furniture, fixtures, goods, and other property of every kind, and to execute and
deliver to Silicon any and all grants, transfers, trust receipts, loan or credit
agreements, pledge agreements, mortgages, deeds of trust, financing statements,
security agreements and other hypothecation agreements, which said instruments
and the note or notes and other instruments referred to in the preceding
paragraph may contain such provisions, covenants, recitals and agreements as
Silicon may require and said authorized officers may approve, and the execution
thereof by said authorized officers shall be conclusive evidence of such
approval; and

RESOLVED, that Silicon may conclusively rely upon a certified copy of these
resolutions and a certificate of the Secretary of this corporation as to the
officers of this corporation and their offices and signatures, and continue to
conclusively rely on such certified copy of these resolutions and said
certificate for all past, present and future transactions until written notice
of any change hereto or thereto is given to Silicon by this corporation by
certified mail, return receipt requested.

1

--------------------------------------------------------------------------------

    The undersigned further hereby certifies that the following persons are the
duly elected and acting officers of the corporation named above as borrower and
that the following are their actual signatures:

NAMES


--------------------------------------------------------------------------------

  OFFICE(S)

--------------------------------------------------------------------------------

  ACTUAL SIGNATURES

--------------------------------------------------------------------------------

John W.P. Holt   President   x   /s/ JOHN W.P. HOLT   

--------------------------------------------------------------------------------

David S. Snyder   Vice President   x   /s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------

Lee J. Brunz   Secretary   x   /s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

        x                

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary on the
date set forth above.

    /s/ LEE J. BRUNZ   

--------------------------------------------------------------------------------

Secretary

2

--------------------------------------------------------------------------------

Silicon Valley Bank

NOTICE OF SECURITY INTEREST
March 8, 2001

Certified Mail, Return Receipt Requested

BancBoston Robertson Stephens
555 California Street
San Francisco, CA 94104

Re: THE COBALT GROUP, INC.

Ladies and Gentlemen:

    Notice is hereby given that your above-named customer has granted a security
interest in all of its present and future deposit accounts maintained with your
institution, general and special, and of every other kind, to Silicon Valley
Bank, 3003 Tasman Drive, Santa Clara, California 95054.

    Please contact the undersigned at 408-654-1070, if you have any questions
about this matter.

        Sincerely yours,
 
 
 
 
Silicon Valley Bank
 
 
 
 
By
 
             

--------------------------------------------------------------------------------

        Title                

--------------------------------------------------------------------------------


THE COBALT GROUP, INC.
 
 
 
 
By
 
/s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------


 
 
 
  Title   Chief Financial Officer,
Executive Vice President

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Silicon Valley Bank

NOTICE OF SECURITY INTEREST
March 8, 2001

Certified Mail, Return Receipt Requested

U.S. Bank
Private Financial Services
111 SW 5th Avenue, Suite 600
Portland, OR 97204

Re: PARTSVOICE, LLC

Ladies and Gentlemen:

    Notice is hereby given that your above-named customer has granted a security
interest in all of its present and future deposit accounts maintained with your
institution, general and special, and of every other kind, to Silicon Valley
Bank, 3003 Tasman Drive, Santa Clara, California 95054.

    Please contact the undersigned at 408-654-1070, if you have any questions
about this matter.

            Sincerely yours,
 
 
 
 
 
 
Silicon Valley Bank
 
 
 
 
 
 
By
 
                 

--------------------------------------------------------------------------------

            Title                    

--------------------------------------------------------------------------------


PARTSVOICE, LLC
 
 
 
 
By:
 
The Cobalt Group, Inc.
 
 
 
 
 
 
By
 
/s/ DAVID S. SNYDER   

--------------------------------------------------------------------------------


 
 
 
      Title   Chief Financial Officer,
Executive Vice President

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------
